In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                    No. 15-1270V
                               Filed: January 19, 2016
*************************
FREDERICK J KRUGER, D.P.M., *
                            *
                            *
                Petitioner, *
v.                          *                                Vaccine Rule 21(a).
                            *
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
                Respondent. *
                            *
*************************

                         ORDER CONCLUDING PROCEEDINGS1

Gowen, Special Master:

        On January 15, 2016, petitioner filed a notice of his voluntary dismissal of this matter
pursuant to Vaccine Rule 21(a). Pursuant to 42 U.S.C. § 300aa-21(a), this case is hereby dismissed
without prejudice. The Clerk of the Court is instructed that a judgment shall not enter in the
instant case pursuant to 42 U.S.C. § 300aa-21(a)(3).

       IT IS SO ORDERED.

                                              s/Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master


1
  Because this unpublished order contains a reasoned explanation for the action in this case, I
intend to post it to the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days
to identify and move to delete medical or other information, that satisfies the criteria in § 300aa-
12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, I agree that the identified material fits within the
requirements of that provision, I will delete such material from public access.